Citation Nr: 1532973	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-00 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1975 to June 1980, with additional periods of active duty for training (ACDUTRA) with the Army National Guard from July 1981 to October 1996.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

When this case was before the Board in May 2014, it was remanded for further development.  While this case was in remand status, the Appeals Management Center (AMC) granted service connection for tinnitus and left ear hearing loss in a February 2015 rating decision.  Therefore, those issues are no longer on appeal.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Right ear hearing loss disability was not present until more than one year following the Veteran's extended period of active service or when the Veteran's service with the National Guard ended, and the Veteran's current right ear hearing loss disability is not related to his active duty or periods of ACDUTRA.


CONCLUSION OF LAW

Right ear hearing loss disability was not incurred in or aggravated by active duty or active duty for training, and its incurrence or aggravation during active duty may not be presumed.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that VA sent the Veteran all required notice in a July 2011 letter, prior to the June 2012 rating decision on appeal.

The record also reflects that the Veteran's service treatment records (STRs), service personnel records, available private treatment records, and post-service VA medical records have been obtained.  

Further, the Veteran was afforded VA examinations in June 2012 and January 2015.  The Board finds the January 2015 VA examination report to be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303.

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
 
Factual Background and Analysis

The Veteran contends that his right ear hearing loss disability is due to noise exposure in active service while flying helicopters.

The Veteran's service treatment records (STRs) do not show that he was found to have right ear hearing loss disability.

A July 1993 National Guard examination report indicates that the Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
35
40

The Veteran's hearing acuity on a March 1996 flight examination according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
0
20
15

In July 2011, the Veteran reported that he had noise exposure from rifles, canons, and helicopters during his active service and that he continued to fly helicopters with the National Guard.  

In a June 2012 VA examination report, the Veteran reported onset of high frequency hearing loss in the National Guard.  He indicated that in-service noise exposure was from artillery and then later from flying helicopters with hearing protection most of the time.  His occupational noise exposure also included flying helicopters and airplanes and using lawnmowers and weed trimmers without hearing protection.  The Veteran's hearing acuity according to pure tone thresholds, in decibels, was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
40
45

The examiner diagnosed mild to moderately-severe sensorineural hearing loss and opined that bilateral high frequency hearing loss did not begin in active service from March 1975 to June 1980 because the Veteran had normal hearing bilaterally upon separation from service and had normal hearing reported while in the National Guard until 1983.

In accordance with a Board remand, the Veteran was afforded another VA examination in January 2015.  The examiner reviewed the evidence of record, to specifically include in-service examination reports from 1975 to 1996.  The examiner indicated that National Guard audiograms dated in March 1990, February 1992, and July 1993 noted mild high frequency right ear hearing loss, but that the subsequent February 1994, February 1995, and March 1996 National Guard audiograms reported normal right ear hearing.  The examiner opined that the Veteran's right ear hearing loss was not caused by or a result of National Guard service because he had normal hearing test results on the March 1996 audiogram.

After careful review of the record, the Board finds that service connection is not warranted for the Veteran's right ear hearing loss disability.

The Board notes that the Veteran has a diagnosis of right ear sensorineural hearing loss; however, the Board finds that chronic right ear hearing loss disability was not present during his extended period of active duty, within one year after his discharge from the extended period of active duty, or during his service in the National Guard.  There is no medical evidence suggesting the presence of right ear hearing loss within one year of the Veteran's discharge from his extended period of service and although the Veteran contends that he noticed a decrease in hearing during service, the decrease was not noted in a March 1996 separation examination.  The medical evidence first documents chronic hearing loss disability in the right ear in 2012, more than 15 years after his service in the National Guard.  Therefore, service connection is not warranted for right ear hearing loss disability on the basis that it originated during service or on a presumptive basis. 

Further, the Board concludes that the Veteran's right ear hearing loss disability is not otherwise etiologically related to service because there is no competent evidence linking the Veteran's current right ear hearing loss to service.  The Board acknowledges that the Veteran sincerely believes that his hearing loss is related to in-service noise exposure; however, he does not possess the medical expertise required to determine whether his right ear hearing loss disability is causally related to active service.  Although the Veteran's STRs indicate right ear hearing loss in 1993, the January 2015 VA examiner explained that the Veteran's current hearing loss was not related because his 1996 audiogram was normal.  The opinion was rendered after the examination of the Veteran and the review of the Veteran's pertinent history.  In addition, the examiner properly supported the opinion.  Therefore, the Board has found the examination report to be highly probative evidence against the claim.

Accordingly, this claim must be denied.  The Board has considered the benefit of the doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


      (CONTINUED ON NEXT PAGE)

ORDER

Service connection for right ear hearing loss disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


